THIRD DIVISION
                                                                           SEPTEMBER 10, 2008




No. 1-06-0957




THOMAS L. KNIGHT,                      )                     Appeal from the Circuit Court
                                       )                     of Cook County, Illinois.
               Plaintiff-Appellant,    )
                                       )
     v.                                )                     No. 00 L 4988
                                       )
CHICAGO TRIBUNE COMPANY, a Corporation,)
MAURICE POSSLEY and KEN ARMSTRONG, )                         Honorable Robert E. Gordon,
                                       )                     Judge Presiding.
               Defendants-Appellees.   )




       PRESIDING JUSTICE MURPHY delivered the opinion of the court:

       This defamation action involves a trial about a trial about a trial. Thomas Knight was an

assistant State's Attorney who prosecuted Rolando Cruz for the murder of Jeanine Nicarico.

Eventually the court acquitted Cruz. Other prosecutors later charged Knight with obstruction of

justice. Knight also won an acquittal. Knight then sued Maurice Possley and his employer, the

Chicago Tribune, accusing them of publishing falsehoods in their article about the prosecution

against Knight on the charge of obstructing justice. The jurors found factual inaccuracies in the

article. However, in response to a special interrogatory, they found that Knight failed to prove,

by clear and convincing evidence, that Possley acted with actual malice. The trial court entered

judgment in favor of defendants based on the general verdict supported by the special finding.
1-06-0957

       On appeal Knight argues that the court instructed the jury erroneously on damages and

erroneously admitted evidence of other negative publicity about Knight. Knight also contends

that defense counsel's closing remarks deprived him of a fair trial. We find that the court's

rulings, sustaining objections to the remarks at issue, cured any such error. Any errors in the

admission of evidence on damages and the damages instructions had no effect on the dispositive

finding that Knight failed to prove actual malice. Accordingly, we affirm the judgment entered

in favor of defendants.

                                       I. BACKGROUND

       On February 25, 1983, police detectives in DuPage County went to the home of Tom and

Pat Nicarico in response to a report that the Nicaricos could not find their daughter, Jeanine. The

detectives saw that someone had kicked the front door open, and that person kicked hard enough

to leave an impression of his boot. Two days later, Jeanine was found dead from several severe

blows to the head.

       An anonymous tip led police to question Alejandro Hernandez in March 1983. Police

later charged Hernandez, Steven Buckley and Rolando Cruz with the murder. Thomas Knight

led the prosecution. A jury found Cruz and Hernandez guilty of murder. Our supreme court

reversed the convictions and remanded for retrial. During a subsequent trial an officer admitted

that he had lied in the prior trial about the evidence against Cruz. The judge acquitted Cruz.

       A number of journalists published stories about the events leading to the prosecution and

eventual acquittal of Cruz. Investigators began to look into the conduct of the police officers and

attorneys who constructed the case against Cruz. Some of the investigators, including Steven


                                                -2-
1-06-0957

Kirby, spoke to a grand jury about their findings. Kirby told the grand jury that he interviewed

John Gorajczyk, who worked in the DuPage County crime lab in 1983. Gorajczyk compared

Buckley's boots to the imprint on the Nicaricos' front door. He concluded that Buckley's boots

did not make the imprint. Gorajczyk told the sheriff his findings. The next day the boots were

not in the crime lab. Gorajczyk never wrote a report of his findings. Other experts subsequently

compared Buckley's boots to the imprint and found a match.

        During preparation for the trial of Cruz, Hernandez and Buckley, Knight learned of

Gorajczyk's initial examination and asked Gorajczyk why he had not written a report. Gorajczyk

told Knight he did not write a report because he had completed only a cursory examination,

without any notes, before the boots left the crime lab. According to the transcript of Kirby's

testimony to the grand jury, Kirby affirmed that "Knight's response was to tell Gorajczyk not to

discuss the matter with any one [sic] and not to report to anyone about his negative findings and

his failure to write a report."

        The grand jury indicted four police officers and three prosecutors, including Knight, for

perjury and obstruction of justice in connection with their handling of the charges against Cruz,

Hernandez and Buckley. Some newspapers referred to the four officers and three attorneys

collectively as the DuPage 7.

        Before the DuPage 7 trial began, Knight's attorney obtained in discovery transcripts of the

grand jury proceedings which led to the indictments against the DuPage 7. Knight's attorney

decided to send the complete transcripts, including the testimonies of all witnesses, to Ted

Gregory, a reporter for the Chicago Tribune.


                                                -3-
1-06-0957

       On January 12, 1999, the Tribune published an article entitled "Prosecution on trial in

DuPage," by Maurice Possley and Ken Armstrong. The article appeared in a series entitled "Trial

& Error: How Prosecutors Sacrifice Justice to Win." The reporters documented the incidents that

led up to the indictments of the officers and prosecutors. In the article they stated:

               "At its core, the indictment of the DuPage 7 focuses on two key aspects of

       the case: that on the eve of the first trial of Cruz *** [two detectives] concocted a

       lie--that Cruz had told them of having a 'vision' of the crime that included details

       only the killer would know. That lie, according to the indictment, was endorsed

       and perpetuated by the prosecutors. In addition, prosecutors King and Kilander

       are accused of concealing notes that showed there was an admitted killer named

       Brian Dugan, a man who had already pleaded guilty to two other murders,

       including the killing of a 7-year-old girl.

                                                ***

               *** [Cruz] is expected to testify that what he told the officers and

       prosecutors during the initial days of the investigation--words that ultimately

       would become the basis for a case against him--was something he made up in

       hopes of cashing in on a $10,000 reward.

                                                ***

               In the weeks following the discovery of Jeanine's body, Hernandez ***

       told detectives *** that three people committed the crime, including Buckley and

       someone named 'Ricky.'


                                                 -4-
1-06-0957

             While the detectives never found anybody named 'Ricky,' they picked up

      Buckley, who turned over a pair of his boots for comparison with the print on the

      front door. But Buckley denied any involvement in the crime.

             Eager to capitalize on the reward, Hernandez and Cruz babbled incessantly

      to the detectives and the grand jury investigating Jeanine's murder. ***

                                              ***

             As the trial approached, lead prosecutor Thomas Knight summoned John

      Gorajczyk, a shoe print examiner in the sheriff's police crime lab, to discuss his

      examination of Buckley's boots, according to the grand jury transcripts.

             Earlier, Gorajczyk had compared Buckley's boots to the print on the

      Nicarico door and concluded they didn't match. He did not write any report about

      his findings. Gorajczyk told the DuPage grand jury that Knight told him to keep

      his mouth shut about his conclusion and not to tell anyone that there was no

      written report.

             Knight then sent the print and boots to the Illinois State Police crime lab,

      where an examiner said he could not conclusively say if the boot matched or not.

      ***

             Eventually, Knight settled on Louise Robbins, *** who not only said

      Buckley's boots matched the door print, but that she could look at a shoe print and

      tell the height and race of the wearer. ***

             The FBI lab later conducted its own tests and concluded that Buckley's


                                               -5-
1-06-0957

       boot did not match the print on the door." Maurice Possley & Ken Armstrong,

       Prosecution on trial in DuPage, Chicago Tribune, Jan. 12, 1999, at 1.

       The trial court rescheduled Knight's trial, from January 19, 1999, to March 9, 1999, on

the charge of obstructing justice. The trial ended in acquittal for Knight.

       In May 2000 Knight sued Possley, Armstrong and the Tribune for defamation. Knight's

suit focused on defendants' false report that Gorajczyk testified that Knight told Gorajczyk to

"keep his mouth shut about his conclusion" that Buckley's boot did not dent the Nicaricos' front

door. Knight claimed that the false statement implied that he had obstructed justice. The trial

court found that Knight stated a cause of action for defamation per se. Therefore, the trier of fact

could presume that Knight suffered damages. See Bryson v. News America Publications, Inc.,

174 Ill. 2d 77, 87 (1996). However, as Knight admitted, the case presented an "evidentiary

dispute about the appropriate amount of damages."

       Knight moved to block evidence of radio and television programs, along with newspaper

articles, that commented on the prosecution of Cruz. The trial court granted the motion in part,

but permitted defendants to use a few stories relating directly to the boot experts.

       At trial, Possley admitted that he knew Gorajczyk never testified before the grand jury

that indicted Knight. Only Kirby testified to the grand jury about Gorajczyk's findings. In an

early draft of the article, Possley wrote that "Gorajczyk recalled later" that Knight directed him

not to discuss his findings. An editor thought the sentence vague. Possley suggested changing

the passage by adding, "according to the grand jury transcript." The editor rejected that

suggestion because the prior paragraph included that phrase. The editor asked, "Can we just say


                                                 -6-
1-06-0957

'Gorajczyk told the grand jury?'" Possley said, "Sure." At trial Possley explained that at the time

of the editing, months after he first read the transcripts and under the pressure of a looming

deadline for printing the article, he forgot that Kirby, not Gorajczyk, testified to the grand jury

about the encounter.

       Possley defended his statement that Knight told Gorajczyk to "keep his mouth shut."

Possley claimed that his article accurately paraphrased Kirby's testimony that Knight told

Gorajczyk "not to discuss the matter with any one [sic] and not to report to anyone about his

negative findings." Possley admitted that he relied solely on the grand jury transcripts for that

part of the story; he did not attempt to contact Gorajczyk to verify the facts as Kirby related them.

       Gorajczyk testified that prior to the first trial of Cruz, Buckley and Hernandez, Buckley's

attorney learned of the initial comparison of the boot with the door. The attorney subpoenaed

Gorajczyk. Knight then contacted Gorajczyk to ask about the initial comparison. Gorajczyk

described his examination and explained his decision not to write a report of the examination.

Gorajczyk testified that Knight asked him "not to discuss this with anyone until [Gorajczyk]

contacted [Knight] and *** notified [Knight] that [Gorajczyk] was speaking with that person."

Knight did not tell Gorajczyk to keep his mouth shut. Knight's request for notice "was the usual

procedure from all the attorneys" whenever someone contacted an employee of the crime lab.

According to Gorajczyk, Kirby, in his testimony to the grand jury, reported their discussion

inaccurately.

       Knight admitted that he received a fair trial, as a member of the DuPage 7, on the charge

of obstructing justice. He also admitted that the Tribune generally printed fair and accurate


                                                 -7-
1-06-0957

reports of the trial, even when it printed the reports Possley wrote.

       The court permitted defendants to present to the jury a few publications concerning the

conviction of Cruz. A segment of "American Justice" included the following report:

               "Thomas Knight known as the black knight for his hard charging style

       prosecuted the case. *** [J]ust days before trial the prosecution suddenly

       announced that Cruz had made a statement tantamount to a confession a year and

       a half earlier.

               Two Du Page County detectives claimed that on May 9th, 1983, Cruz had

       told them about a dream he had had. *** [T]he dream revealed details nearly

       identical to the Nicarico murder ***. Cruz denied ever making the so-called

       'vision statement.'

               ***

               *** [T]he detectives did not tape record the alleged statement, did not take

       any notes, and did not even file a report; nor did they follow up on this key piece

       of evidence the very next day when they were taping an interview with Cruz.

                                                ***

               *** The case against Ste[v]en Buckley hinged on the boots he had handed

       over so willingly to police. The prosecution paid $1,000 a day to a forensic

       anthropologist who testified that Buckley and only Buckley could have kicked in

       the front door of the Nicarico home.

               ***


                                                 -8-
1-06-0957

                *** One month before trial [the] Defense Attorney [for Buckley] got a tip

        that a prior expert who examined Buckley's boots *** had ruled them out as a

        match. The sheriffs had actually retrieved the boots and instructed the [expert]

        not to file a report. A move that led the crime lab director to resign. Prosecutors

        never told the defense about that initial finding, a violation of Illinois law."

        American Justice (A&E television broadcast).

        An article published in the Los Angeles Times in 1992 emphasized different aspects of

the story:

                "Ramon Mares came along. He and Cruz had been drinking *** late one

        night in March, Mares told [a] Detective ***. Cruz had turned emotional, had

        started sobbing. I know who killed the little girl in Naperville, Cruz had said. I

        know who did it. I was there. ***

                Years later, Mares would insist that Cruz hadn't really said, 'I was there.'

        Years later, Mares would testify that the DuPage prosecutors had pressured him

        into saying those words because that's what they wanted to hear. Years later, he

        would explain that he'd lied *** because he was interested in the reward money.

                To DuPage County Assistant State's Attorney Thomas Knight in the late

        spring of 1983, however, Mares was the clincher. Highly regarded as a

        ferociously effective prosecutor, Knight had grown close to the Nicarico family

        and determined to find their daughter's killer. He had done so, he now decided.

        Cruz, Hernandez and Buckley, out to do a burglary, had unexpectedly found a


                                                  -9-
1-06-0957

       little girl at home. Jeanine could identify them, so they had killed her. ***

       Knight was positive.

                                               ***

              And yes, they had tied Ste[v]en Buckley's boot print to the murder, but

       only after they'd shopped the print to three different experts before finding one-

       Louise Robbins, a North Carolina anthropologist with self-described 'forensic'

       talents- willing to say the print on the Nicarico door was definitely Buckley's. ***

       'Louise Robbins arrives. This is the boot, she says. That'll be $10,000. So now

       we have evidence.'" Barry Siegel, Presumed Guilty: An Illinois Murder Case

       Became a Test of Conscience Inside the System, Los Angeles Times, Nov. 1,

       1992, at 18.

       When Knight rested in rebuttal, the court entered judgment in favor of Armstrong due to

the lack of evidence tying Armstrong to the alleged defamation.

       In closing defense counsel argued:

              "This 29-word needle is buried in a 5,000-word article and a 20,000-word

       series which was part of a massive media haystack of negative publicity about Mr.

       Knight, and the needle didn't cause him any damage.

              *** I'm going to go into *** Mr. Knight's reputation. *** Either he

       negligently or knowingly prosecuted three innocent boys --

              MR. KNIGHT: Judge, I will object.

              THE COURT: Okay. Your objection is sustained ***.


                                               -10-
1-06-0957

                                              ***

             *** Innocent people went to prison, some to Death Row.

             *** It is important award-winning journalism and is shedding light on our

      societal problems so that people like Steve Buckley don't have to spend three

      years in prison when they are innocent.

             MR. KNIGHT: Object, your Honor. ***

             THE COURT: Objection sustained."

      Knight asked the court to instruct the jury:

             "The Court has found that the statement published by the defendants

      which is at issue in this case was defamatory per se, so that is not an issue you will

      need to decide. ***.

             ***

             If you decide for the plaintiff on the question of liability, you must fix the

      amount of money which will reasonably and fairly compensate him for the

      following elements of damages:

             Past and future injury to professional and personal reputation;

             Past and future humiliation ***; and

             Past and future loss of income and business opportunity."

      The court refused both instructions. Instead, the court instructed the jury:

             "The plaintiff has the burden of proving each of the following

      propositions: First, that the complained of statement was false in a material way.


                                                -11-
1-06-0957

             Second, that the defendants published the complained of statement with

      actual malice and that they either knew that the statement was false or published it

      with a reckless disregard of whether the statement was true or not.

             Third, that as a result of the complained of statement, the plaintiff

      sustained actual and/or presumed damages.

                                              ***

             In order for you to find that the defendants published the complained of

      statement with actual malice, the plaintiff must prove by clear and convincing

      evidence that the defendants either knew that the complained of statement was

      false in a material way at the time of publication or that the defendants had a

      reckless disregard of whether it was true or false. ***

                                              ***

             If you decide for the plaintiff on the question of liability, you must fix the

      amount of money which will reasonably and fairly compensate him for the

      following elements of damages proved by the evidence or presumed to have

      resulted from the defamation complained of statement.

             First, the impairment of plaintiff's personal and professional reputation and

      standing in the community.

             Second, the personal humiliation and anguish and suffering.

             Third, the value of loss of income and business opportunities.

             ***


                                              -12-
1-06-0957

                 Defamation per se is considered so obviously damaging that damages are

       presumed.

                 *** However, the presumption may be overcome or limited by evidence."

The court also asked the jury to answer the following special interrogatories:

                 "Do you find by clear and convincing evidence that the complained of

       statement was published with actual malice by the Chicago Tribune Company and

       Maurice Possley?

                                               ***

                 *** Do you find that the following complained of statement was

       defamatory of Thomas Knight? 'Gorajczyk told the DuPage grand jury that

       Knight told him to keep his mouth shut about his conclusion and not to tell

       anyone that there was no written report.'"

       The jury returned a verdict in favor of defendants. The jury found, by special verdict, that

defendants did not defame Knight. Further, Knight failed to prove that defendants acted with

actual malice.

       In his motion for a new trial, Knight argued that the trial court erred in admitting evidence

of prior negative publicity and in rejecting Knight's proposed instructions on damages. The trial

court defended its damages instructions and the decision to permit evidence of prior negative

publicity as mitigating Knight's claimed damages. The court also held that the alleged errors had

no effect on the result because the jury, by special interrogatory, found no actual malice, and

therefore the jury had no reason to consider the question of damages. The court denied the


                                                -13-
1-06-0957

motion for a new trial. Knight now appeals.

                                           II. ANALYSIS

       Again, on appeal, Knight argues that the court committed reversible error when it

admitted evidence of prior negative publicity regarding the prosecution of Cruz. We will not

reverse a jury verdict because of error in an evidentiary ruling unless the trial court abused its

discretion and the ruling prejudiced the appellant. Taluzek v. Illinois Central Gulf R.R. Co., 255
Ill. App. 3d 72, 83 (1993). The appellant bears the burden of establishing prejudice. Smith v.

Baker's Feed & Grain, Inc., 213 Ill. App. 3d 950, 952 (1991).

       Knight claims that the court's evidentiary ruling here conflicts with Myers v. The

Telegraph, 332 Ill. App. 3d 917, 924-25 (2002). The court in Myers rejected the "incremental-

harm doctrine," which "bars recovery for any false and defamatory statements whose potential

damaging effect is outweighed, as a matter of law, by other harmful, but true, text in the same

publication." Myers, 332 Ill. App. 3d at 924. Knight reads Myers as authority for barring any

evidence of the plaintiff's reputation, whenever the plaintiff has stated a cause of action for

defamation per se. In effect, he argues that the law entitles every such plaintiff to an irrebuttable

presumption of damages. We do not believe the holding of Myers reaches so far. Creating such

an irrebuttable presumption, and disallowing all evidence of the plaintiff's reputation, would set

Illinois law far from the law of other jurisdictions, as most states permit defendants to present, in

mitigation of damages, evidence of the plaintiff's reputation before the alleged defamation. See,

e.g., Martin v. Roy, 54 Mass. App. Ct. 642, 646, 767 N.E.2d 603, 607 (2002); Gosden v. Louis,

116 Ohio App. 3d 195, 215-16, 687 N.E.2d 481, 494 (1996); McBride v. New Braunfels Herald-


                                                 -14-
1-06-0957

Zeitung, 894 S.W.2d 6, 9 (Tex. App. 1994); Williams v. District Court, Second Judicial District,

City & County of Denver, 866 P.2d 908, 911-12 (Colo. 1993); Guccione v. Hustler Magazine,

Inc., 800 F.2d 298, 303-04 (2d Cir. 1986); Marcone v. Penthouse International Magazine for

Men, 754 F.2d 1072, 1079 (3d Cir. 1985); Gobin v. Globe Publishing Co., 229 Kan. 1, 5-6, 620
P.2d 1163, 1166-67 (1980).

       However, we need not address the reach of the holding in Myers. The jury here found, by

special verdict, that Knight failed to prove actual malice by clear and convincing evidence. That

finding alone, apart from any finding on damages, mandated a judgment in favor of defendants.

See Wanless v. Rothballer, 115 Ill. 2d 158, 171-75 (1986). The negative publicity evidence had

no bearing on the issue of actual malice.

       Knight maintains that the negative publicity evidence so thoroughly prejudiced him that

the jury could not weigh the evidence of malice impartially. Possley, a veteran reporter, knew

that he read only the grand jury transcript of Kirby's testimony. Possley never contacted

Gorajczyk to verify the report of what Knight said to Gorajczyk. Possley never asked Knight

about what Knight said to Gorajczyk. Possley rephrased Kirby's testimony that Knight said "not

to discuss" the matter, and wrote instead that Knight told Gorajczyk to "keep his mouth shut."

       In opposition to this evidence, defendants offered only the testimony of Possley and other

editors about the discussion that led to the introduction into Possley's draft of the phrase,

"Gorajczyk told the grand jury." Possley testified that when he accepted the change he simply

forgot that he had read Kirby's testimony and Gorajczyk had not spoken to the grand jury.

Possley defended his use of the phrase "keep his mouth shut" as an accurate paraphrase of Kirby's


                                                 -15-
1-06-0957

testimony. Possley and all the editors testified that when they published the article they believed

in the truth of every assertion therein. They did not entertain any serious doubts about any of the

statements in the article.

        As authority for reversal here Knight cites White v. Garlock Sealing Technologies, LLC,

373 Ill. App. 3d 309 (2007). In that case the jury returned a general verdict for the defendant,

supported by a special verdict that the defendant's products did not proximately cause the

plaintiff's decedent to contract asbestosis. The jury also found, by special verdict, that asbestosis

proximately caused the death. In a posttrial motion the plaintiff argued that the testimony of the

defendant's expert violated discovery rules. The expert testified at trial that the decedent did not

have asbestosis at all. That testimony directly conflicted with the expert's deposition testimony.

The trial court found that the undisclosed opinion prejudiced the plaintiff, despite the special

verdict in which the jury apparently rejected the expert's testimony, as the jury found that the

decedent had asbestosis, and that disease caused his death. The trial court granted the plaintiff a

new trial.

        The appellate court affirmed the award of a new trial. The appellate court explained:

        "[W]e agree with the trial court's determination that [the] new opinions *** were

        so potentially prejudicial that granting *** a new trial was entirely appropriate.

        When, as here, a jury has heard improper evidence, a trial court always possesses

        the authority to award a new trial to the injured party, no matter what special

        findings the jury may have made. The trial court is in the best position to

        determine to what extent the improper evidence may have affected the decisions


                                                -16-
1-06-0957

       of the jury, including any special findings." White, 373 Ill. App. 3d at 328-29.

       Here the trial court found that any error did not affect the special verdict. While the

negative publicity here might have affected Knight's credibility, it apparently would not affect the

credibility of Possley and the editors. Knight's testimony had no bearing on the issue of actual

malice, which turned primarily on the credibility of Possley and the editors. We defer to the trial

court's finding, from its superior perspective, that any evidentiary error relating to the negative

publicity made no difference to the result of the trial. Because Knight has not met his burden of

proving prejudice, we will not reverse the judgment on the basis of the evidence of negative

publicity.

       Knight contends that defense counsel's comments in closing argument require reversal.

Defense counsel pointed out that the prosecution of Cruz, Hernandez and Buckley kept those

men, innocent of the charges against them, in prison for years. The trial court promptly sustained

Knight's objections to those comments. Usually the trial court can cure any potential error by

promptly sustaining appropriate objections. See Simmons v. Garces, 198 Ill. 2d 541, 567 (2002).

Moreover, as the comments did not concern the issue of actual malice, we see no reason to

believe that they affected the result of the trial. See Simmons, 198 Ill. 2d at 566-67. Again, we

find no reversible error.

       The refused instructions provide grounds for Knight's third argument for reversal. The

trial court has discretion to decide on jury instructions. Dillon v. Evanston Hospital, 199 Ill. 2d
483, 505 (2002). The court abuses its discretion if it gives unclear or misleading instructions or

if the instructions do not fairly and correctly state the law. Dillon, 199 Ill. 2d at 507. We will not


                                                 -17-
1-06-0957

reverse the judgment based on erroneous instructions unless the error prejudiced the appellant.

Schultz v. Northeast Illinois Regional Commuter R.R. Corp., 201 Ill. 2d 260, 274 (2002).

       Knight offered an instruction that would have informed the jury that the judge found

defendants guilty of defamation per se. The judge refused the instruction because he had held

only that Knight stated a cause of action for defamation per se. The judge had not usurped the

jury's function of deciding whether the words had defamatory effect. See Chapski v. Copley

Press, 92 Ill. 2d 344, 352 (1982). The judge also refused the instruction Knight offered on past

and future damages.

       The challenged instructions do not relate to the finding that Knight failed to show actual

malice. Because Knight's proposed instructions would not alter the dispositive finding of no

malice, the alleged instructional error cannot justify reversal here. See Beiermann v. Edwards,

193 Ill. App. 3d 968, 981 (1990).

       Finally, Knight suggests that the law should change to permit him to prevail without clear

and convincing evidence of actual malice. He acknowledges that the standards enunciated in

New York Times Co. v. Sullivan, 376 U.S. 254, 11 L. Ed. 2d 686, 84 S. Ct. 710 (1964), still bind

this court. We continue to adhere to binding precedent. Knight has preserved the issue for

further review.

       All of the alleged errors Knight found had no bearing on the issue of actual malice. The

jury found by special interrogatory that Knight failed to prove, by clear and convincing evidence,

that Possley acted with actual malice. That finding demands judgment in favor of defendants.

Because the alleged errors did not affect the dispositive finding, we affirm the judgment of the


                                               -18-
1-06-0957

trial court.

        Affirmed.

        NEVILLE, and CAMPBELL, JJ., concur.




                                        -19-
          1-06-0957

Please Use
                               REPORTER OF DECISIONS – ILLINOIS APPELLATE COURT
Following                                (Front Sheet to be Attached to Each Case)
Form:

Complete              THOMAS KNIGHT,
TITLE                                                          Plaintiff-Appellant,
of Case               v.

                      CHICAGO TRIBUNE COMPANY, a corporation, MAURICE POSSLEY and
                      KEN ARMSTRONG,
                                               Defendants-Appellees.



Docket No.

COURT

                                                              Nos. 1-06-0957
Opinion
                                                        Appellate Court of Illinois
Filed
                                                      First District, THIRD Division

                                                            September 10 , 2008
JUSTICES                                                   (Give month, day and year)




                             PRESIDING JUSTICE MURPHY delivered the opinion of the court:

APPEAL from
                             Neville and Campbell, JJ.,                                                             concur [s]
the Circuit
Ct. of Cook                                                                                                dissent[s]
County,
Chancery
                                        Lower Court and T rial Judge(s) in form indicated in the margin:
Div.

                             The Honorable            Robert E. Gordon,                            , Judge Presiding.

                                   Indicate if attorney represents APPELLANTS or APPELLEE S and include
                                        attorneys of counsel. Indicate the word NONE if not represented.
For
APPELLANTS,
John Doe,             Attorney for Plaintiff-Appellant:        William L. Bowers
of Chicago.                                                    4170 N. Marine Drive
For
                                                               Chicago, IL 60613
APPELLEES,                                                     Phone: (773) 525-2192
Smith and
Smith of
Chicago,
                      Attorneys for Defendants-Appellees:      H. Patrick Morris, David M. Macksey
Joseph                                                         Johnson & Bell, Ltd.
Brown, (of                                                     33 W. Monroe St., Suite 2700
Counsel)
                                                               Chicago, IL 60603
Also add                                                       Phone: (312) 372-0770
attorneys                                                              -and-
for third-
party
                                                               Charles L. Babcock, Nancy W. Hamilton
appellants                                                     Jackson Walker LLP
or                                                             1401 McKinney, Suite 1900
appellees.
                                                               Houston, TX 77010
                                                               Phone: (713) 752-4200

                                                                     -20-